Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments, filed September 15, 2022, have been entered. Claims 1, 5-7, and 11 have been amended. Claims 2 and 8-10 have been cancelled. Claim 15 has been added. Claims 1, 3-7, and 11-15 are currently pending in the application. The amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(b).
Applicant argues on pages 2-3 of Applicant’s remarks that Groenewald (U.S. Patent No. 5,224,226) does not explicitly disclose the claimed subject matter of a raised shelf at said first end to provide support for an infant's neck. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. While Groenewald does not explicitly disclose the raised shelf 30 being provided to support an infant neck, an infant is capable of lying on the mattress of Groenewald and resting their neck on the raised shelf 30, and, as such, Groenewald meets the claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability of the branch structures to constrain an infant’s movement to a fixed area) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, in response to Applicant's argument that the prior art references cited in claims 7-14 teach against the benefits of Applicant’s invention, the fact that applicant has recognized another advantage (the ability of the branch structures to constrain an infant’s movement to a fixed area) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Information Disclosure Statement
The information disclosure statement filed May 21, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groenewald (U.S. Patent No. 5,224,226).
Regarding claim 1, Groenewald disclose a mattress 10 for infants, comprising: a first portion 12 with a first side 14, a second side 16, a first end 20, and a second end (see annotated Figure 1, below), wherein the entire said first portion 12 is level with the ground (Figure 1); and a second portion 26 and 30 with a first side 14, a second side 16, a first end, and a second end 18 (see annotated Figure 1, below), wherein said first end adjoins the second end of said first portion 12 (see annotated Figure 1, below), and said second portion 26 and 30 is inclined such that said second end 18 of said second portion 26 and 30 is at a higher elevation than said first end of said second portion 26 and 30 (see annotated Figure 1, below, and see Figure 2 and Col. 2, lines 9-15) and wherein said second portion 26 and 30 includes a raised shelf 30 at said first end (see annotated Figure 1, above, and see Col. 9-15), to provide support for an infant's neck (where the raised shelf 30 of Groenewald is capable of supporting an infant’s head and neck thereon, by providing a surface on which the head and neck may be elevated by virtue of the curved surface of shelf 30, and, as such, because the device of Groenewald is capable of performing the claimed function, Groenewald meets the claim, see MPEP 2114).

    PNG
    media_image1.png
    349
    637
    media_image1.png
    Greyscale

Regarding claim 3, Groenewald discloses the subject matter as discussed above with regard to claim 1. Groenewald further discloses wherein said second portion 26 and 30 is further comprised of a pattern of raised areas 40 (Figures 2 and 5 and Col. 2, lines 20-22 where top layer 36 includes an undulating surface with an alternating pattern of raised caps 40 and lowered cups 42).
Regarding claim 4, Groenewald discloses the subject matter as discussed above with regard to claims 1 and 3. Groenewald further discloses wherein said pattern of raised areas 40 is a regular arrangement of equally spaced and similarly sized raised areas (Figures 2 and 5 and Col. 2, lines 20-22 where top layer 36 includes an undulating surface with an alternating pattern of raised caps 40 and lowered cups 42).
Regarding claim 5, Groenewald discloses the subject matter as discussed above with regard to claims 1, 3, and 4. Groenewald further discloses wherein said raised areas 40 near the periphery 22 and 24 of said second portion 26 and 30 are higher above the surface of said second portion 26 and 30 than are said raised areas 40 in the center of the second portion 26 (Figures 2, 3, and 5 and Col. 2, lines 20-22 where top layer 36 includes an undulating surface with an alternating pattern of raised caps 40 and lowered cups 42, where, one the raised peripheral portions 22 and 24, the top surface of top layer 36 is positioned higher relative to the bottom surface of second portion 26 and 30 than the lowered area of portion 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Groenewald in view of Vetter (German Patent Publication No. DE 102018220431 A1).
Regarding claim 6, Groenewald discloses the subject matter as discussed above with regard to claims 1 and 3. Groenewald does not disclose wherein said pattern of raised areas is an irregular arrangement of raised areas.
Vetter teaches wherein a pattern of raised areas is an irregular arrangement of raised areas 21, 22, 23, and 24 (Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Groenewald so said pattern of raised areas is an irregular arrangement of raised areas, as taught by Vetter, because the irregular surface pattern of Vetter provides a massaging effect to an overlying user (paragraph 0054).
Regarding claim 15, Groenewald discloses the subject matter as discussed above with regard to claims 1, 3, and 6. Groenewald further discloses wherein said raised areas 40 near the periphery 22 and 24 of said second portion 26 and 30 are higher above the surface of said second portion 26 and 30 than are said raised areas 40 in the center of the second portion 26 (Figures 2, 3, and 5 and Col. 2, lines 20-22 where top layer 36 includes an undulating surface with an alternating pattern of raised caps 40 and lowered cups 42, where, one the raised peripheral portions 22 and 24, the top surface of top layer 36 is positioned higher relative to the bottom surface of second portion 26 and 30 than the lowered area of portion 26).
Claims 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewald in view of McGettigan (U.S. Publication No. 2004/0237205) and further in view of Jelinek (U.S. Publication No. 2019/0045942) and Moule et al. (U.S. Publication No. 2010/0218319), hereinafter referred to as Moule.
Regarding claim 7, Groenewald discloses the subject matter as discussed above with regard to claim 1. Groenewald further discloses wherein said first portion includes a lower layer 38 and top layer 36 (Figures 3 and 4). Groenewald does not disclose wherein said first portion includes a middle layer.
McGettigan teaches a lower layer 12, middle layer 22, and top layer 24 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Groenewald so said first portion includes a middle layer, as taught by McGettigan, because the soft, compressible foam middle layer allows for the mattress to adapt to the shape of the user's body  (paragraph 0031), while the lower layer provides firm support, such that a user may experience a soft, cushioning effect while still providing necessary support (paragraphs 0030-0031).
Jelinek teaches wherein said middle layer 650 is further comprised of an embedded trunk structure 680 extending towards said first end of said first portion to said second end of said second portion (where the embedded structures 680 are shown in Figure 5 as horizontally extending structures, but, as discussed in paragraph 0082 the structures 680 may extend transversely and parallel, where a transverse structure 680 would extend perpendicular to the structures, which extend laterally across the mattress shown in Figure 5, such that the structures extends longitudinally towards the ends of the bed, where this transversely extending embedded structure may comprise a trunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Groenewald so said middle layer is further comprised of an embedded trunk structure extending toward said first end of said first portion to said second end of said second portion, as taught by Jelinek because the embedded structures of Jelinek help to provide increased levels of firmness and support at desired locations across the body of an overlying user (paragraph 0023), which provides pressure relief by minimizing pressure points by distributing the body weight over a large surface area (paragraph 0038 and Figure 5).
Moule further teaches the embedded trunk structure 4 extending from said first end of said first portion to said second end of said second portion (of mattress 6, where trunk 4 extends to both ends of the mattress 6 so as to support the entire height of a user, Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Groenewald, as modified, so the embedded trunk structure extends from said first end of said first portion to said second end of said second portion, as taught by Moule, providing the embedded trunk along the entire height of a user provides decreased pressure to substantially the entire body of a user, enabling a user to lie more comfortably on the mattress (paragraph 0005, where the embedded structure of Jelinek provides decreased pressures, see Jelinek, paragraph 0038).
Regarding claim 11, Groenewald, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7-10. Groenewald, as modified, further discloses wherein said middle layer 650 is further comprised of a plurality of branch structures 680 in a direction perpendicular to said trunk structure and adjoining said trunk structure (see Jelinek, where the embedded structures 680 are shown in Figure 5 as horizontally extending, parallel structures, and, as discussed in paragraph 0082 the structures 680 may extend transversely and parallel, where a transverse structure 680 would extend perpendicular to the structures, such that the where this transversely extending embedded structure may comprise a trunk and the parallel structures 680 would comprise the branches).
Regarding claim 12, Groenewald, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7-11. Groenewald, as modified, further discloses wherein said plurality of branch structures 680 is comprised of a firm material (see Jelinek, paragraph 0062 where the embedded structure 680 comprise elastomer gel inclusions, and see paragraph 0090 where the inclusions may also be rigid and comprise rubber or plastic).
Regarding claim 13, Groenewald, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7-12. Groenewald, as modified, further discloses wherein at least one of said plurality of branch structures 680 extend from said first side to said second side of said middle layer 650 (see Jelinek, Figure 5, and paragraphs 0023, 0058, and 0066, where the cutouts and inclusions may extend across the width of the mattress).
Regarding claim 14, Groenewald, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7-12. Groenewald, as modified, does not explicitly disclose wherein at least one of said plurality of branch structures extend a distance less than the full distance from said first side to said second side of said middle layer (however it is noted that Jelinek discusses that the width of the inclusions may be varied to impact firmness in any desired manner, see paragraphs 0023).
Moule teaches wherein the embedded structures 4 extend a distance less than the full distance from said first side to said second side of said mattress 6 (see Figure 1 and paragraphs 0006-0008, where the width of the embedded structure 4 varies in order to conform to the shape of a sleeping person).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Groenewald, as modified, so at least one of said plurality of branch structures extend a distance less than the full distance from said first side to said second side of said middle layer, as taught by Moule because providing the embedded structures in the general shape of an overlying user provides postural support to the user, and provides the benefits of the embedded structure to the entire length and width of a user (paragraph 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673